Title: From Benjamin Franklin to [Dumas], 28 January 1777
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Paris, Jan. 28. 1777
My dear Friend may be assured that the Omission of writing to him for so long a time either by Mr. D. or myself, was not in the least owing to any Want of Respect or Change of Sentiment towards him; but merely from the extreme Hurry we have been engag’d in ever since my Arrival, which has prevented our Writing to many other of our Correspondents. I now enclose several Letters, One of which was wrote by me when in Philada. and sent viâ Martinique. Mr. Deane has but this Day receiv’d it. Another that I wrote soon after my Arrival, which had been mislaid.

I hope you and yours are in good Health and good Spirits, as we are, not doubting of the Success of our Affairs with God’s Blessing. We have nothing to complain of here.
I have taken a Lodging at Passy, where I shall be in a few Days; and hope there to find a little Leisure, free from the perpetual Interruption I suffer here by the Crowds continually coming in, some offering Goods, others solliciting for Offices in our Army, &c. &c.. I shall then be able to write you fully.
Be of good chear, and don’t believe half of what you read in the English Gazette. With great Esteem, I am ever Your most obedient Servant
BF
 
Notation: Frank lin
